Detailed Office Action
Applicant’s amendments and arguments dated 3/26/2021 have been entered and fully considered. Claim 1 is amended. Claims 10 and 20-27 are cancelled. New claim 30 is added. Claims 1-9, 11-19, and 28-30 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s arguments that the amended claim 1 now overcomes the cited prior arts, have been fully considered and found not to be persuasive (see argument of 3/26/2021, page7).
Applicant states that even assuming that HOSSEINI (US-2015/0140735), hereinafter HOSSEINI '735, teaches that the alleged "second plurality of defects" form a closed boundary and separating a component piece along such a closed boundary, HOSSEINI '735 fails to teach that such a separation is performed using either an infrared laser or etching. Instead, HOSSEINI '735 is silent regarding an infrared laser or etching to separate a component piece. Furthermore, HOSSEINI '735 teaches that its manufacturing methods eliminate the need for "laser material modification and etching." HOSSEINI '735 states that "there is no need for etching" and that "laser ablation to cut the orifices ... does not leave cleanly cut orifices." Thus, HOSSEINI '735 teaches away from using either an infrared laser or etching to separate a component piece along a closed boundary.

The Examiner respectfully disagrees with the Applicant statement that HOSSEINI ‘735 teaches away from an infrared laser. HOSSEINI ‘735 teaches using a laser beam on a substrate to create cuts {[0151], [0050], [0153]}. HOSSEINI ‘735 further teaches that the substrate can be glass or silicon {[0138]}. HOSSEINI ‘735 also teaches that the wavelength of the laser beam is 5 microns or less that encompasses the infrared region {[0115]}. Note that as evidenced by ICNIRP, the wavelength of infrared region is 0.78 micron to 1000 micron {[P 3/4, 1st ¶]}.
HOSSEINI ‘735, however, is silent on the specific type of laser systems that can be used. Therefore, one of ordinary skill in the art would have been highly motivated to look to prior art to determine appropriate laser systems that can be used in the wavelength of 5 microns or less. 
In the same filed of endeavor that is related to laser processing of substrates, HOSSEINI (US-2013/0126573), hereinafter HOSSEINI '573, discloses that appropriate laser systems for glass and silicon are infrared laser {[0054] note the 1500 nm or 1.5 micron that is a wavelength in the infrared region}. The Examiner submits that at the effective filing date of the instant invention, it would have been obvious to have substituted the general laser system of HOSSEINI '735 with the infrared laser of HOSSEINI '537, since a simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}. 

The Examiner would also like to point out that the applicant argument submitted on 3/26/2021 does not dispute the patent board decision that was issued on 2/18/2021.
Claim Objections
Claims 1, 2, 6, 7, 14, 16, 18, and 29 objected to because of the following informalities:
In claim 1 (lines 3, 8, 10, 15, 17/18), claim 2 line 1, claim 6 line 3, claim 7 line 2, claim 14 (lines 1 and 2), claim 16 line 1, claim 18 line 2, and claim 29 lines 2/3: replace “the substrate” with “the substrate sheet”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8, 11-13, 15, 16, 18, 19, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over HOSSEINI (US-2015/0140735), hereinafter HOSSEINI ‘735, in view of HOSSEINI (US-2013/0126573), hereinafter HOSSEINI ‘573.
Regarding Claim 1, HOSSEINI ‘735 teaches a process of fabricating a substrate, the process comprising: disposing a substrate at a laser processing assembly comprising at least one laser operable to emit a laser beam, the substrate sheet being substantially transparent to the laser beam {[abstract] A method for making an electromechanical chip using a plurality of transparent substrates, [0151] providing a 
focusing the laser beam into a laser beam focal line, viewed along a beam propagation direction of the laser beam {[0152] focusing the laser beam onto a target, and Figs 13, 14, and 15 the secondary focal waists 50 constitute a focal line (a series of focal points forms the line) that is located along the beam propagation direction, [0058] the term “secondary focal waist” refers to any of the other foci}; 
directing the laser beam focal line into the substrate, the laser beam focal line generating an induced absorption within the substrate sheet {[0050] machining a target (cutting or drilling by removing material) by irradiating it with a laser beam. At low laser flux the material is heated by the absorbed laser energy (the induced absorption) and evaporates or sublimate},
the induced absorption producing a defect along the laser beam focal line within the substrate {[0050] the absorbed laser energy produces a cut or a hole (the defect) [0153] propagating an orifice (defect) about the said laser filament that traverses through a section of transparent material};
translating the substrate sheet relative to the laser beam, thereby laser drilling a first plurality of defects and a second plurality of defects within the substrate, wherein the second plurality of defects define a closed boundary and the first plurality of defects are disposed within the closed boundary; and separating at least one component piece of the substrate along the close boundary defined by the second plurality of defects {[0148] the method for machining full or partial voids (the first plurality of defects) on a transparent substrate, [0151] and to enable relative movement between the laser beam  [0153] propagating an orifice about the said laser filament that traverses through a section of transparent material (thus creating second plurality of defects), [0154] enabling relative movement between the focused laser beam and the transparent material with the laser beam delivery system, so as to move the location of the laser filament causing the orifice in the transparent material to make a cut through said section of transparent material and form a transparent wafer (note that cutting the wafer is the separation through formation of a wafer), {[0158] after the machining of each of the wafers (created by the second plurality of defects or the close boundary and after separation), the wafers are positioned so as to enable synergetic geometric configuration of the voids (indicating that the first plurality of defects  or voids are located within the closed boundary or wafer)}.
Regarding the amended limitation of “separating the second plurality of defects using either an infrared laser or etching”, as discussed in the argument section above, HOSSEINI ‘735 teaches using a laser beam on a substrate to create cuts or the second plurality of defects {[0151], [0050], [0153]}. HOSSEINI ‘735 further teaches that the substrate can be glass or silicon {[0138]}. HOSSEINI ‘735 also teaches that the wavelength of the laser beam is 5 microns or less that encompasses the infrared region {[0115]}. Note that as evidenced by ICNIRP, the wavelength of infrared region is 0.78 micron to 1000 micron {[P 3/4, 1st ¶]}.
HOSSEINI ‘735, however, is silent on the specific type of laser systems that can be used. Therefore, one of ordinary skill in the art would have been highly motivated to 
In the same filed of endeavor that is related to laser processing of substrates, HOSSEINI (US-2013/0126573), hereinafter HOSSEINI '573, discloses that appropriate laser systems for cleaving glass and silicon are infrared laser {[0054] note the 1500 nm or 1.5 micron that is a wavelength in the infrared region, also see the discussion in the argument section above regarding the wavelength of IR detailed by ICNIRP}. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the general laser system of HOSSEINI '735 with the infrared laser of HOSSEINI '537, since a simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}. Note that HOSSEINI '735 discloses the substrate to be glass or silicon and HOSSEINI '573 discloses that infrared lasers are appropriate for glass and silicon as discussed above.
Regarding the last limitation of claim 1 reciting “wherein the separating of the at least one component piece of the substrate occurs after the laser drilling of the first plurality of defects and the second plurality of defect” as shown above HOSSEINI ‘735 discloses creating both the first and the second plurality of defects. 
However, HOSSEINI '735 does not explicitly disclose separating the piece at the second plurality of defects after laser drilling of the first and second pluralities of defects.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have modified HOSSEINI’ 735 teaching and have 
The test for obviousness is not whether the claimed invention is expressly suggested in any one or all of the references, but whether the claimed subject matter would have been obvious to those of ordinary skill in the art in light of the combined teachings of those references. See In re Keller, 642 F.2d 413, 425 (CCPA 1981).
The broadest reasonable interpretation of "'first" and '"second" plurality of defects in claim 1 designates the location of the defects relative to one another (first plurality is within second plurality), and not a specific order in which the defects are created. This interpretation is consistent with the instant Specification {[0068]}.
The only modification of HOSSEINI '735 required to achieve the invention in claim 1 is separating the wafer from the transparent material after drilling of the first and second plurality of defects is accomplished, rather than before the first such plurality (inside a closed boundary formed by the second plurality of defects) is formed. Thus, the problem of separating a wafer from a transparent material with a second plurality of defects as well as having a first plurality of defects created within the second plurality of defects has only two solutions, and one of ordinary skill in the art would have had good reason to pursue those options, which would have been within his or her technical grasp. See KSR, 550 U.S. at 421. 
In such case, the method of claim 1 would have been the result of choosing from a very finite number of identified, predictable solution (only two options) that have reasonable expectation of success {see MPEP 2143 (I)(E), note that both first and second defects are successfully made using HOSSEINI’ 735 method}. Therefore, 
Regarding claim 2, HOSSEINI ‘735 teaches wherein the substrate is selected from a group consisting of a glass substrate sheet, a glass-ceramic substrate sheet, fused silica, and a sapphire sheet {[0003] The material selection is from a transparent material such as glass, Si, transparent ceramics, polymers, transparent conductors, wide bandgap glasses, crystals, crystalline quartz, diamonds (natural or man-made), sapphire}.
With regard to claim 3, HOSSEINI ‘573 teaches wherein the second plurality of defects have a pitch of less than about 20 µm between defects {[0075] The plate was not separated along the filament track for this case in order to view the internal filament structure. As noted above, a single burst of 8 pulses at 38 MHz repetition rate was applied to form each filament track. Furthermore, the burst train was presented at 500 Hz repetition rate while scanning the sample at a moderate speed of 5 mm/s, such that filament tracks (i.e. the second plurality of defects) were separated into individual tracks with a 10 µm period (i.e. pitch)}. 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the instant application to have applied the teaching of HOSSEINI ‘573 to HOSSEINI ‘735 to determine the optimum distance between the second plurality of defects in the common laser system setup described by HOSSEINI ‘753 and the instant application. As disclosed by HOSSEINI ‘573, the advantage of the certain pulse train characteristics is the creation of defect with indicated pitch of less than 10 µm that [0075]}.
Regarding claims 4 and 6, HOSSEINI ‘735 teaches all the limitations of claim 1. HOSSEINI’ 735 further teaches wherein the first plurality of defects are less than about 10 µm in diameter and extend greater than about 100 µm in depth (claim 4), wherein the first plurality of defects comprises holes having a diameter between about 10 µm and 120 µm and extending through the substrate (claim 6) {[0115] orifice (defect) diameter of 0.5 to 50 µm, typical aspect ratio of 1500:1 (aspect ratio is the ratio of length to diameter), thus length of greater than 750 µm with a maximum length of 10 mm or 10,000 µm (see table in [0115]), [0148] machining full voids that extend through the substrate}.
HOSSEINI ‘735 discloses a diameter range of 0.5 to 50 µm for the first plurality of defects that overlaps the instant application values of less than 10 µm for non-thru holes and between 10-120 µm for extend thru holes. Regarding the length of the first plurality of defects or holes, Hossieni ‘735 discloses typical lengths of greater than 750 µm that overlaps the instant application values of greater than 100 µm.
A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.
Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30
Regarding claim 8, HOSSEINI ‘573 teaches wherein the operation of separating the component piece along the boundary defined by the second plurality of external defects provides a serrated edge along at least one side of the component piece {[0086] Fig 14(b) presents a side view optical image of the glass sample after cleaving 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the instant application to have applied the teaching of HOSSEINI ‘573 to HOSSEINI ‘735 to realize that such separation creates serrated edges along the separated component pieces, since both HOSSEINI ‘735 and HOSSEINI ‘573 use the same technique as discussed above. 
Regarding claims 11 and 12, HOSSEINI ‘735 teaches the features of claim 1 above. Also note the discussion under claim 1 where it was shown that order of creating the first and second set of defects are within the skill of one of ordinary skill in the art. 
Additionally, HOSSEINI ‘735 discloses wherein the operation of creating the first plurality of defects is performed prior to the operation of creating the second plurality of defects (claim 11), and wherein the operation of creating the second plurality of defects is performed prior to the operation of creating the first plurality of defects (claim 12) {[0148]-[0157] teachings of the operation for creation of the first plurality of defects and the second plurality of defects}. 
It would have been obvious to one having ordinary skill in the art at the filing date of the instant application, and based on his/her intended use, to appropriately sequence the teaching of HOSSEINI ‘735 to create the first plurality of defects prior to the creation of the second plurality of defects (claim 11) or create the second plurality of defects prior to the first plurality of defects (claim 12). 
prima facie obvious (see MPEP 2144.04(IV)(C)]. Further, there are only three possibilities: 1) formation of first plurality of defects first, 2) formation of the second plurality of defects first, and 3) formation of both first and second plurality of defects simultaneously if two laser systems are available. 
Advantage of the approach in claim 11 is the significant material saving for those applications where the pattern of the first plurality of holes are the main objective of the finished product. Prior creation of the first plurality of defects allows for a close “boundary” cut (the second plurality of defects) around the already created first set which results in a minimum size of wafer containing the holes.
Advantage of the approach in claim 12 is the ability to produce a wafer of certain pre-specified shape with subsequent creation of holes that resides within.
Regarding claim 13, HOSSEINI ‘735 further teaches wherein a first optical head is adapted to provide the first plurality of defects and a second optical head is adapted to provide the second plurality of defects {[0086] The distributed focus element assembly (i.e. optical head) may be of a plethora of generally known focusing elements commonly employed in the art such as aspheric plates, telecentric lenses, non-telecentric lenses, aspheric lenses, axicon, annularly faceted lenses, custom ground aberrated (non-perfect) lenses, a combination of positive and negative lenses or a series of corrective plates (phase shift masking), [0087] the focus element assembly will have to be fine-tuned for each specific application (indicating the need for different optical heads for each application, i.e. first and second plurality of defects)}.
wherein the laser beam comprises a pulsed laser beam {[0150] providing a laser beam comprising a burst of laser pulses}.
Regarding claim 16, HOSSEINI ‘735 further teaches wherein the substrate has an absorption or scattering of a wavelength of the laser beam of less than about 10% {[0053]  the term "transparent" means a material that is at least partially transparent to an incident optical beam. More preferably, a transparent substrate is characterized by absorption depth that is sufficiently large to support the generation of an internal filament by an incident beam according to embodiments described herein}.
HOSSEINI ‘735 does not explicitly recites absorption or scattering (non-transparency) of 10% or less. It, however, recites that the transparent substrate requires a sufficiently large absorption depth or large transparency (interpreted as more than 90%). Note that it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, See MPEP 2144.05. 
It would have been obvious to one of ordinary skill in the art at the filing date of the instant invention to have determined that the application of the laser system setup disclosed by HOSSEINI ‘735, and further in view of HOSSEINI ‘735’s teaching regarding transparency, requires the transparent substrate to have minimal absorption (i.e. less than 10%). It is obvious to one with ordinary skill in the art that creation of through holes or cuts require the laser energy to reach substantially into the substrate. Such reach requires the substrate to be substantially transparent (interpreted as more than 90%).
wherein the laser beam has an average laser burst pulse energy measured at the substrate greater than about 40 µJ, pulses having a duration in a range of between greater than about 1 picosecond and less than about 100 picoseconds, and a repetition rate in a range of between about 100 Hz and about 1MHz {[0115] pulse energy 5-500 µJ; frequency 1Hz to 2 MHz, [0117] The pulse power assuming a pulse width of 10 picoseconds, [0118] a train of burst-mode pulses, preferably with a pulse width less than 100 picoseconds}. 
Regarding laser pulse energy, HOSSEINI ‘735 teaches energy ranges of 5- 500 µJ that overlaps the instant claim range of greater than 40 µJ. On pulse frequency, HOSSEINI ‘735 discloses range of 1Hz-2MHz which encompasses the instant claim of 100Hz-1MHz.
A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.
Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30
Regarding claim 19, HOSSEINI ‘735 teaches wherein a plurality of component pieces are defined by a plurality of sets of the second plurality of defects that each define a closed boundary and a plurality of the first plurality of defects are disposed within each closed boundary {[0158] after the machining of each of the wafers (the plurality of pieces created by the second plurality of defects), the wafers are positioned so as to enable synergetic geometric configuration of the voids (indicating that the first plurality of defects  or voids are located within the closed boundary and existed or created prior to the separation of wafers from the glass substrate)}.
wherein the laser beam is focused by a focusing lens and the laser beam irradiates the focusing lens in the form of an annulus {[FIG. 12] As seen the distributed focusing elements assembly 26 consists of two focusing lens where irradiation is in the form of an annulus}.
Claims 5 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over HOSSEINI ‘735 and HOSSEINI ‘537 as applied to claim 1 above, and further in view of BOEK (US -2013/0247615), hereinafter BOEK.
Regarding claims 5 and 29, combination HOSSEINI ‘735 and HOSSEINI ‘537 teaches all the limitations of claim 1 (note that the limitation of creating the first plurality of defects prior to separation as recited in claim 29 was shown to be obvious over HOSSEINI ‘735 as discussed in claim 1 above). The combination above is, however, silent regarding etching the first plurality of defects.
In the same field of endeavor that is related to the methods of forming high-density arrays of holes in glass, BOEK teaches further comprising etching the first plurality of defects to enlarge the first plurality of defects (claims 6 and 29) {[0007] the laser is of sufficient duration to form an open hole extending to a back surface of glass piece. An array of holes thus produced may then be enlarged by etching, [0027] after irradiation, the resulting high aspect ratio open hole may desirably be etched (to increase diameter to length ratio)}. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to have applied teachings of BOEK to those of combination above and have applied the etching technique to enlarge the first plurality of defects or holes in order to produce holes of appropriate sizes. The advantage of the etching [0007], [0027]}.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over HOSSEINI ‘735 and HOSSEINI ‘537 as applied to claims 1 and 6 above, and further in view of CHEN (US-2013/0228918), hereinafter CHEN.
Regarding claims 7 and 17, combination above teaches all the limitations of claim 1. This combination, however, is silent regarding metallizing the first plurality of defects to provide electrical conductivity thru these defects.
In the same field of endeavor that is related to an integrated circuit which incorporates a glass interposer with laser drilled vias (holes), CHEN teaches metallizing the first plurality of defect holes extending through the substrate (claim 7) and metallizing the first plurality of defects to provide for electrical conductivity through the first plurality of defects (claim 17) {[0008] referring to Fig 2, the interposer 202 has vias (holes or defects, 212) which are filled with copper (a metal, metalizing the defect), [0071] referring to Fig 6A, the glass interposer has vias 620a, 620b filled with the conductive material 623a, 623b}. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have combined teachings of CHEN with those of the combination above and have metalized vias (or the first plurality of defects).  The advantage of this technique as disclosed by CHEN is the electrical conductivity and production of glass interposers from the transparent substrate {[0071].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over HOSSEINI ‘735 and HOSSEINI ‘537 as applied to claims 1 and 8 above, and further in view of HOSSEINI (US -2015/0038313), hereinafter HOSSEINI ‘313.
Regarding claim 9, HOSSEINI ‘735 and HOSSEINI ‘573 teach all the limitations of claim 8 and 1. They are, however, silent on the amplitude and pitch of the serrations.
In the same field of endeavor that is related to method for performing laser filamentation within transparent materials, HOSSEINI ‘313 discloses wherein the serrated edge is formed by the second plurality of defects of the closed boundary, wherein an amplitude of the serration less than about 10 µm and a pitch of the serrations less than about 20 µm {[0122] the distributed focusing of a burst of pulses also supports the formation of smooth surfaces after cleaving along a filament array (formation of the second plurality of defects). For example, the beam and focusing conditions disclosed herein have been employed to provide segmented samples with cut face surface roughness that is less than approximately 10 µm, and sometimes as low as 200 nm, or less}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have applied the teaching of HOSSEINI ‘313 to those of HOSSEINI ‘735 and ‘573 to achieve a smooth serration (Roughness of less than 10 um) along the cut edge produced by the second plurality of defects {[0122]}.
The Examiner notes that the convention for characterizing the serration of edges in the industry and relevant art is Roughness (Ra). It is detailed in ASTM D7127. Briefly, it is defined as the arithmetic average of the absolute values of the profile height deviations from the mean line, recorded within the evaluation length (average of a set of .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over HOSSEINI ‘735 and HOSSEINI ‘537 as applied to claims 1 and 8 above, and further in view of TOMAMOTO (US-2011/0177325), hereinafter TOMAMOTO.
Regarding claim 14, combination above teaches all the limitations of claim 1. This combination is, however, silent on the operation of providing the substrate disposed about a roll.
In the same field of endeavor that is related to method for producing glass rolls with each end surface cut by laser splitting, TOMAMOTO teaches wherein the operation of providing the substrate disposed at a laser processing assembly comprises providing the substrate disposed about a roll {[0001] The present invention relates to an improved technology for a package form for a glass film which is used as a glass substrate for a flat panel display and a solar cell, and used as cover glass or the like for an organic light-emitting diode (OLED) lighting, [0017] the present inventions provides a glass roll by winding a glass film into a roll and having each end cut surface in width direction to be cut by laser cutting}. 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the instant application to have applied the teaching of TOMAMOTO to those of the combination above to provide the substrate as a roll for laser processing of [0001]}.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over HOSSEINI ‘735 and HOSSEINI ‘537 as applied to claim 1 above, and further in view of HOSSEINI (US-2015/0136743), hereinafter HOSSEINI ‘743.
Regarding claim 30, combination above teaches all the limitations of claim 1. HOSSEINI ‘735 further teaches wherein translating the substrate sheet relative to the laser beam further comprises laser drilling a third plurality of defects and a fourth plurality of defects, the fourth plurality of defects defining a closed boundary and the third plurality of defects are disposed within the closed boundary {[0158] the Examiner notes the teaching of plurality of wafers that have holes in them, thus the second wafer boundary corresponds to the fourth plurality of defects and the hole inside the second wafer are the third plurality of defects, also note that as established in discussion of claim 1 , it is obvious to create the holes first and then the boundary, [0047] the Examiner notes the teaching on the creation of the wafers from a larger target, indicating that one substrate can be used for plurality of the wafers}.
The combination above is, however, silent on the on different sizes or shapes of wafer that can be created from that larger target of glass substrate.
In the same filed of endeavor that is related to cutting closed form using laser,  HOSSEINI ‘743 teaches and the closed boundary defined by the second plurality of defects has at least one of a different size or shape from the closed boundary defined by the fourth plurality of defects {[0081], [FIG. 2] note that closed forms or wafers 33 (1st nd wafer), and 53 (3rd wafer) that are created by the second, fourth, and sixth plurality of defects, respectively, have different shapes or sizes}.
	At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have combined the teaching of HOSSEINI ‘743 into the combination above and have created wafers of different sizes or shapes as disclosed by HOSSEINI ‘743 {[0081]}. 
Note that a simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}. Method of HOSSEINI ‘743 is very similar to the combination of HOSSEINI ‘735 and HOSSEINI ‘537 and thus forming different shapes of wafer is possible using the combination of HOSSEINI ‘735 and HOSSEINI ‘537 method. An artisan, in certain cases when wafers need different shapes or sizes, can apply the teaching of HOSSEINI ‘743 to the method of HOSSEINI ‘735 and HOSSEINI ‘537 and create variety of need wafers in different sizes and shapes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             

/Abbas Rashid/           Supervisory Patent Examiner, Art Unit 1748